Citation Nr: 1244426	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-23 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Whether the termination of the Veteran's non-service-connected pension benefits due to excess countable income was proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from February 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  In that decision, the PMC terminated the Veteran's non-service-connected pension benefits effective in February 2006, due to excess countable income.  In May 2012, the Board remanded this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In the Board's prior May 2012 remand decision, the Board noted that pursuant to financial disclosures made by the Veteran in November 2007 and October 2008 concerning a 2006 deposit of $12,000 into his bank account, the PMC issued a decision in April 2009 in which it proposed to terminate his pension.  In October 2010, the PMC issued a decision terminating the Veteran's non-service-connected pension benefits, effective as of February 1, 2006. In so doing, the PMC found the Veteran to have received income of, inter alia, $12,000 for the year 2006; combining that amount with other income from the Veteran's Social Security Administration (SSA) benefits and interest-bearing accounts, the PMC concluded that the Veteran's annual income for 2006 exceeded the maximum rate of improved pension provided under 38 U.S.C.A. § 1521, thus rendering him ineligible to receive non-service-connected pension benefits.  See 38 C.F.R. § 3.23(b).  The PMC thus terminated the benefits as of February 1, 2006.  

In response to the PMC's actions, the Veteran reported on multiple occasions that the $12,000 deposited into his bank account in 2006 was not income but was rather a "transfer" of assets in an annuity account that already belonged to him, and that the money therefore should not be considered "countable income" that counted against his calculated annual income for purposes of his pension benefits.  A document dated in 1991 references a "deferred annuity" that the Veteran held as of that date.  Similarly, in an Eligibility Verification Report (EVR) received by VA in February 1997, the Veteran indicated that he was receiving an annual income of approximately $1,200 from an annuity, in addition to holding an interest-bearing account of $2,200 and a retirement account of approximately $17,000.  In an EVR dated in May 2005, the Veteran stated that he held an interest-bearing account in the amount of $3,300; however, no annuity or retirement account was identified at that time.  In a January 2010 EVR, the Veteran indicated that he had in excess of $50,000 in an interest-bearing account; again, at that time, no annuity or retirement account was listed. 

As previously indicated by the Board, basic entitlement to pension exists if the Veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable annual pension rate specified in 38 C.F.R. § 3.23.  38 C.F.R. § 3.3(a)(3).  Pension will be denied or discontinued when the corpus of estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of it be consumed for the Veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.  The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling and personal effects suitable to and consistent with the appellant's reasonable mode of life.  38 C.F.R. § 3.275(b).  In determining countable annual income for pension purposes, all payments of any kind or from any source (including salary, Social Security, retirement or annuity payments, or similar income) shall be included except for listed exclusions. See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.

The Board stated that the financial records of record are unclear as to the origins of the $12,000 deposit to the Veteran's bank account in 2006, as well as the current existence or amounts of any annuity or retirement accounts.  The Veteran's 2010 EVR did not reflect any retirement accounts; instead, it listed $50,000 in an interest-bearing account but no other assets (aside from his monthly SSA income, which is not in dispute).  The Board pointed out that the lack of clarity of the financial situation made it impossible to calculate with any accuracy the Veteran's annual income, given that the record is unclear whether the 2006 deposit of $12,000 into his bank account represented income or was, as he claims, merely a transfer of assets from one already-held account into another.  Further, the Veteran's stated the $50,000 holding, as enumerated on his 2010 EVR, represents a sizeable net worth.  In that regard, the Board noted that the Veteran's total net worth had not yet been evaluated by the agency of original jurisdiction (AOJ) pursuant to 38 C.F.R. §§ 3.274 and 3.275.  In view of the fact that the Veteran's countable annual income has not yet been made clear and that no Corpus of Estate Determination evaluating his net worth has been performed, the Board determined that it was necessary to obtain current records documenting the value of his net worth and income at present, to include the provenance of the $12,000 deposit made in 2006 as well as the current state of his finances.

Accordingly, the case was remanded, in pertinent part, for the following:

The AOJ must request that the Veteran submit an updated eligibility verification report with the latest figures relative to his net worth, income, and expenses, and to provide details as to the nature and value of any assets and the amounts of his monthly income and expenses since February 2006.  In particular, the AOJ must request that the Veteran identify any and all interest bearing accounts he has had from February 1, 2006, to include in particular the accounts from which the $12,000 was drawn in 2006 and to which the funds were deposited.  To create a clear picture of his net worth, the Veteran must be requested to provide all relevant income documentation dated since February 2006.  Any such evidence pertaining to this request must be associated with the claims file. 

In addition, the AOJ was instructed to undertake a Corpus of Estate Determination to ascertain the value of the Veteran's estate and monthly income since February 2006, and must obtain all pertinent financial documents used in support of the Corpus of Estate Determination and associate those documents that can be appropriately associated with the Veteran's claims folder. 

In response, the Veteran submitted EVRs dated in 2006 through the current time.  The information provided is incomplete; nevertheless, information pertaining to a corpus of estate determination was in fact provided, such as the amounts contained in his interest-bearing accounts, stock, bonds, and mutual funds.  However, a Corpus of Estate Determination was not made.  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  

Since the claim is being remanded, the Veteran is further encouraged to furnish documentation of his estate and monthly income since February 2006, such as copies of his tax returns, investment statements, and banks statements.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be notified that he may submit financial information in support of his claim in order to provide documentation of his estate and monthly income since February 2006, such as copies of his tax returns, investment statements, and banks statements.

2.  Even if the records remains incomplete, based on the available evidence, the AOJ must undertake a Corpus of Estate Determination to ascertain the value of the Veteran's estate and monthly income since February 2006. 

3.  Following any additional argument or evidence submitted by the Veteran, and after undertaking any other development deemed appropriate, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

